ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_07_EN.txt. 222




                       SEPARATE OPINION
                  OF JUDGE AD HOC SKOTNIKOV



   1. I concur with the Court’s conclusion that the conditions required by
its Statute for the indication of provisional measures in respect of the
rights alleged by Ukraine under the International Convention for the
Suppression of the Financing of Terrorism (“ICSFT”) are not met.
Ukraine has indeed failed to show that the rights it seeks to protect under
the ICSFT are at least plausible. It has not demonstrated that either of
the crucial elements set out in Article 2, paragraph 1 (namely the requisite
purpose, intention or knowledge) are present (see paragraphs 75 and 76
of the present Order). Consequently, I support the Court’s decision not to
indicate provisional measures on the basis of the ICSFT.


   2. The right which Ukraine seeks to protect with respect to the ban-
ning of the Mejlis, and which, in the view of the Court, fulﬁls the condi-
tion of plausibility (see paragraph 83 of the present Order) does not fall
within the scope of the International Convention on the Elimination of
All Forms of Racial Discrimination (“CERD”). Paragraph 96 of the
Order refers to Article 5, paragraphs (c), (d) and (e), of CERD as con-
taining rights which could be irreparably harmed if no provisional mea-
sures are indicated. However, paragraph (c) of Article 5 is limited to
“political rights, in particular the right to participate in elections — to
vote and to stand for election — on the basis of universal and equal suf-
frage, to take part in the Government as well as in the conduct of public
aﬀairs at any level and to have equal access to public service”. It is clear
that this provision is not relevant to an organization which claims to rep-
resent a certain ethnic group as a self-government body with quasi-
executive functions. No rights speciﬁcally referred to in Article 5,
paragraph (c), could have been infringed with respect to the Mejlis. This
is of course not to say that the Crimean Tatars or any other ethnic group
have no right to have their own representative organizations. However,
this is not a right covered per se by CERD, which is a treaty dealing with
discrimination.



  The other provision referred to by the Court as relevant to the Ukraine
case on the Mejlis is Article 5, paragraph (d). One might assume that the
Court focuses on subparagraph (ix) dealing with “the right to peaceful
assembly and association”. I will make three points in this respect. First,

122

223    application of the icsft and cerd (sep. op. skotnikov)

it is far from obvious that the reference to freedom of association, given
the subject-matter of CERD, is intended to cover organizations similar to
the Mejlis. Second, in any event, since there are currently around thirty
Crimean Tatar organizations representing more than 20,000 members,
the banning of the Mejlis cannot be considered to be a discriminatory
measure against this ethnic group. Third, the key word in subpara-
graph (ix) paragraph is “peaceful”. The Russian Federation has noted
that the Mejlis was banned due to its involvement in “extremist activi-
ties”, which included participation in the blockade of electricity and water
supplies of Crimea and statements calling for violence. This decision,
which was taken on security grounds and for public order reasons that
bore no relation to the ethnicity of the members of the Mejlis, was upheld
by the Supreme Court of Crimea and the Supreme Court of the Russian
Federation. Curiously, there is not a single paragraph in the Order even
attempting to assess these decisions. Hence, the Ukrainian assertion on
the subject has been taken at its face value.



   Finally, the measure contained in paragraph 1 (a) of the operative
clause may be seen as prejudging the merits.
   For the reasons stated above, in spite of its seemingly careful wording,
I voted against paragraph 1 (a).

   3. The second provisional measure contained in paragraph 1 (b) of the
operative clause requests Russia to ensure the availability of education in
the Ukrainian language. Strictly speaking, the right to education and
training, referred to in Article 5, paragraph (e), subparagraph (v) of
CERD does not necessarily encompass education in one’s own language.
However, this provision is relevant, since the Ukrainian language is one
of the three State languages in Crimea. Although I do not think that in
this case the conditions of irreparable harm and urgency are met, I felt
compelled to support this measure of general and non-controversial
nature.



                                          (Signed) Leonid Skotnikov.




123

